Conley Byrd, Justice, dissenting. For the reasons hereinafter stated I cannot accept the recommendation of the State Board of Law Examiners that Wayne R. Williams should be reinstated as a member of the Bar of Arkansas. In Williams’ 1976 petition for the surrender of his license [the petition is set out in full injustice Hickman’s dissent] we see that, through his lust for filthy lucre, Williams in 1973 cheated the man that he had been employed to help. When his infidelity was shown to public light, Williams, for no apparent purpose other than having someone to share his shame, falsely swore that he was cheating his benefactor to bribe the deputy prosecuting attorney. Based upon Williams’ statements of his conduct, on July 19, 1976, we entered the following order, to-wit: “Accordingly we deem it appropriate to accept surrender of petitioner’s license for a two-year period, but this does not mean petitioner will be automatically reinstated at the end of this period. Petitioner will only be readmitted upon a satisfactory showing to the Board of Law Examiners that his character and integrity are such that he deserves readmittance. . . . The burden of proof shall rest upon petitioner in making those showings to the Board of Law Examiners. ” The terms “character” and “integrity” both have well defined and readily understandable meanings. Black’s Law Dictionary, 3rd ed., defines “character” as: “That moral predisposition or habit, or aggregate of ethical qualities, which is believed to attach to a person, on the strength of common opinion and report concerning him. A person’s fixed disposition or tendency, as evidenced to others by his habits of life, through the manifestation of which his general reputation for the possession of a character, good or otherwise, is obtained. “ ‘Character’ is what a man is, and ‘reputation’ is what he is supposed to be. Hopkins v. Tate, 99 A. 210, 211, 255 Pa. 56; State v. Picket, 202 Iowa 1321, 210 N.W. 782, 783. ‘Character’ depends on attributes possessed, and ‘reputation’ on attributes which others believe one to possess. Bills v. State, 187 Ind. 721, 119 N.C. 465. The former signifies reality and the latter what is accepted to be reality at present. State v. Leabo, 120 Or. 160, 249 P. 363.” The same authority defines “integrity” as: “As occasionally used in statutes prescribing the qualifications of public officers, trustees, etc., this term means soundness of moral principle and character, as shown by one person dealing with others in the making and performance of contracts, and fidelity and honesty in the discharge of trusts; it is synonymous with ‘probity,’ ‘honesty,’ and ‘uprightness.’ ...” Now, obviously, Williams’ moral predisposition and habits as shown by his own petition demonstrate that he lacks that moral principle of fidelity and honesty in the discharge of trusts that would qualify under the definition of “integrity” as shown above. How did the State Board of Law Examiners arrive at a different conclusion? The record, page 12, shows that the State Board of Law Examiners chose to consider none of Williams’ conduct prior to July 19, 1976, the date we accepted the surrender of his license and considered only his conduct subsequent to that date for the purpose of determining his “character and integrity.” Apparently, the majority, in accepting the recommendation of the State Board of Law Examiners to reinstate Williams, are condoning that action on the part of the Board. Now obviously, the majority cannot explain to me why the State Board of Law Examiners should place such a limitation on their inquiry into the character and integrity of Williams, but I submit that the majority owe an explanation to the citizens of this State why the State Board of Law Examiners can take such a short circuited view of Williams’ character and integrity. For the reasons herein stated, I respectfully dissent.